Per Curiam.

The only point is about the regularity of refusing the adjournment. Another point was made, that the justice refused to admit the father to defend; but the return does not justify this objection.
Under the second section of the act, the justice had a" discretion, on the non-appearance of the defendant below, to put off the hearing of the cause, to such reasonable time, as he should appoint, not exceeding six days. (sess. 31. c. 204.)
This discretion is not an arbitrary one: it ought to be soundly and judiciously exercised. The situation of Rose's child was such as ought to have induced the justice to put off the trial. We are of opinion, therefore^ that the judgment ought to be reversed.
Judgment reversed.